Title: Board of Admiralty to John Langdon, 14 April 1780
From: Board of Admiralty
To: Langdon, John


April 14th. 1780Sir
We have been favoured with your letters of the 5th and 18th Ulto., wherein you inform us that unless you are supplied with Money either from the Navy Board or Admiralty, it will not be in your power to Ship the Masts &c for Martinico. We are sorry to say that such is still the low state of the Treasury; that it will be impossible for us at this juncture to Obtain Money from thence, so that our sole relyance Must be on the Navy Board at Boston to supply you. In Order to Obtain some Money for the Military Chest Congress has been necessitated to risque a large quantity of their Sugar and Rum from Boston by water, induced thereto by knowing that those Articles will yield above 100 per Cent more at this place than at Boston, which proceeds from the imprudent management of sending nearly all Continental prizes into that Port, to the emolument of some individuals but of great detriment to the Public and Army as by the distance of places the latter can reap no benefit from those Articles so essentially necessary for the Army.
I am Sir Your very hble servant    By Order
John Brown Sec:
